DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. For example, in the published application, at para. [0049] and [0061] there are multiple errors. Reference # 1304, described as a reel, was previously referenced as # 1306, and guide channel 1508, was referenced as an idler roller. Please review the entire specification for any other discrepancies. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 62 and 63 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boggess (US Pub. # 20180355686).
Regarding claim 62, Bogess teaches, “A cassette system for cone penetration testing (intended use language not required by the claimed invention) (see para. [0020] of Boggess), the cassette system comprising: at least one rotatable reel (ref. # 124); at least one sensor (114; [0017–0019]); and at least one movable roller (109; [0013–0016]), wherein the at least one movable roller is configured to adjust a bend radius of at least one tube coiled about the at least one rotatable reel based at least partly on data received from the at least one sensor ([0015–0020]).”
Regarding claim 63, Bogess teaches, “A cone penetration testing system (intended use language not required by the claimed invention), the system comprising: a frame (102); at least one rotatable reel (124); at least one movable roller (109; [0013–0016]); and at least one sensor (114; [0017–0019]), wherein the at least one movable roller is configured to adjust a bend radius of at least one tube coiled about the at least one rotatable reel based at least partly on data received from the at least one sensor (([0015–0020]).”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 37, 40, 45, 47–55, and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boggess (US Pub. # 20180355686) in view of Stoll et al. (US Pat. # 5681982), hereinafter referred to as Stoll.
Regarding claims 37, 40, and 59, Boggess teaches, “A rig for cone penetration testing (intended use language not required by the claimed apparatus) (see [0020] and [0011]), the rig comprising: a frame (ref. # 100, 102); at least one cassette (left and right side of reel on 124; see snag-it below for further interpretation of cassette) including at least one rotatable reel (124, shaft portion of 124 in which tube is wound around); at least one sensor (114; [0017–0019]); at least one movable roller (109; [0013–0016]); at least one drive system (107, 112; [0015–0018]); and at least one tube, the at least one tube configured to be coiled about the at least one rotatable reel and extendably thrusted using the at least one drive system ([0015–0020]), wherein the at least one movable roller is configured to adjust a bend radius of the at least one tube based at least partly on data received from the at least one sensor [0015–0020].” Boggess does not appear to teach, “having at least one cone penetration testing head; an umbilical cord; wherein the at least one cone penetration testing head comprises a tip with one or more cone penetrometers.” However, Stoll teaches the deficiencies of Boggess (CPT testing head 604; Col. 8, Ln. 25–Col. 9, Ln. 19; Col. 5, Ln. 17–58, Col. 6, Ln. 66–Col. 7, Ln. 23; Col. 9, Ln. 27–30 & Col. 5, Ln. 17–44). It would have been obvious to one skilled in the art at the time of filing to modify Boggess’ invention to include having at least one cone penetration testing head; an umbilical cord; wherein the at least one cone penetration testing head comprises a tip with one or more cone penetrometers.
The ordinary artisan would have been motivated to modify Boggess’ invention for at least the purpose of using a well known testing probe such as cone penetration head when testing soils on sea floors for ensuring accurate sensing results for evaluating geotechnical properties.
Regarding claim 45, Boggess teaches, “wherein the at least one cassette includes a guide channel to facilitate retraction and/or extension of the at least one tube relative to the at least one rotatable reel (one of left or right side of cassette is interpreted as a guide channel, as the tube can be guided along it during retraction/extension; see marked up figure below).”

    PNG
    media_image1.png
    391
    645
    media_image1.png
    Greyscale

Regarding claim 47, Boggess teaches, “wherein the at least one sensor comprises a camera [0019].”
Regarding claim 48, Boggess teaches, “wherein the at least one sensor comprises a proximity sensor [0017].”
Regarding claim 49, Boggess teaches, “wherein the at least one sensor comprises a contact sensor [0017].”
Regarding claim 50, Boggess teaches, “further comprising at least one idler roller (108a; [0012–0013]).”
Regarding claim 51, Boggess teaches, “wherein the at least one movable roller comprises at least two movable rollers opposing at least one idler roller (109’s opposite 108a; [0012–0013]).”
Regarding claim 52, Boggess teaches, “at least one hydraulic motor configured push or release the at least one movable roller against a surface of the at least one tube while the at least one tube is retracting and/or extending [0012, 0015, 0016].”
Regarding claim 53, Boggess teaches, “at least one processor (120; [0018]) configured to control at least one radius control system based at least partly on data received from the at least one sensor.”
Regarding claim 54, Boggess teaches, “at least one processor (120; [0018]) configured to control at least one motor to change a position of the at least one movable roller relative to the at least one tube based at least partly on a detected bend radius of the at least one tube.”
Regarding claim 55, Boggess teaches, “a radius control system is configured to adjust a bend radius of the at least one tube using the at least one movable roller based at least partly on data received from the at least one sensor and based at least partly from user input (120; [0018–0019]).”
Regarding claim 58, Boggess and Stoll do not necessarily teach, “wherein the at least one tube comprises a steel tube.” However, one of ordinary skill in the art would have been motivated to modify the combination of Boggess and Stoll’s invention to include steel as the material used for the tube for at least the purpose of using a material known for its high strength properties which can be used when penetrating hard materials such as soil. Here the examiner takes Official Notice.
Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boggess (US Pub. # 20180355686) in view of Stoll (US Pat. # 5681982) as applied to claim 37 above, and further in view of Thompson et al. (US Pub. # 20060159524), hereinafter referred to as Thompson.
Regarding claim 39, the combination of Boggess in view of Stoll does not appear to teach, “at least one continuous track propulsion system.” However, Thompson teaches the deficiencies of Boggess and Stoll ([0066, 0052, 0070, 0087]). It would have been obvious to one skilled in the art at the time of filing to modify the combination of Boggess and Stoll’s invention to include at least one continuous track propulsion system.
The ordinary artisan would have been motivated to modify the combination of Boggess and Stoll’s invention for at least the purpose of ensuring ease of transportation/movement of the system in difficult environments.
Claim(s) 41 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boggess (US Pub. # 20180355686) in view of Stoll (US Pat. # 5681982) as applied to claim 37 above, and further in view of Rock et al. (US Pub. # 20070221386), hereinafter referred to as Rock.
Regarding claims 41 and 42, the combination of Boggess in view of Stoll does not appear to teach, “wherein the at least one cassette is removable; wherein the frame further comprises a funnel mount, the funnel mount configured to guide the at least one cassette into position.” However, Rock teaches the deficiencies of Boggess and Stoll ([0023]; “cassette” interpreted as left or right side of reel where tubing rests and axial part where 60 rotates is the “reel”). It would have been obvious to one skilled in the art at the time of filing to modify the combination of Boggess and Stoll’s invention to include wherein the at least one cassette is removable; wherein the frame further comprises a funnel mount, the funnel mount configured to guide the at least one cassette into position.
While a funnel shaped mount is not necessarily taught, any shape to fit the specific design choice would be preferable to join the two pieces, and the ordinary artisan would have been motivated to modify the combination of Boggess and Stoll’s invention for at least the purpose of securing the reel/cassette for ease of mounting/exchange.
Claim(s) 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boggess (US Pub. # 20180355686) in view of Stoll (US Pat. # 5681982) as applied to claim 37 above, and further in view of Fowkes (GB 2440808 A).
Regarding claim 44, the combination of Boggess in view of Stoll does not appear to teach, “wherein the frame further comprises a mount with at least one lock fastener and wherein the at least one cassette is removably secured to the mount using the at least one lock fastener.” However, Fowkes teaches the deficiencies of Boggess and Stoll (English translation pg. 5, ln. 31–40; Fig. 5–7, ref. # 66, 30). It would have been obvious to one skilled in the art at the time of filing to modify the combination of Boggess and Stoll’s invention to include wherein the frame further comprises a mount with at least one lock fastener and wherein the at least one cassette is removably secured to the mount using the at least one lock fastener.
The ordinary artisan would have been motivated to modify the combination of Boggess and Stoll’s invention for at least the purpose of ensuring the spool/tubing is secured during transport or normal use in the significantly high movement (water/rough terrain) environment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO–892 form. The references cited herewith teach systems and devices with coiled tubing similar to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN D WALSH/Primary Examiner, Art Unit 2852